28



        OFFICE OF THE AITORNEY GENERAL OF TEXAB
                                          AUSTIN




              Tour     nqlw!it      Tot        op
fully    ooaaidsred       by thle         00
quest    Sb a.lorar1         -

             “X U roqUr8tln
        rrvrral rtatute
        rmteriuI1      IA:.




                     papem prepared,                tho rttorney doer
        not reooitr aw           reiauasmttoa          for hlc eervfoear


               ll.     Does the paymat OS the 1.H               out OS
        6hbr first     JIII’O     aooruoO interest         on the indl-
                                                                         282




any ruoh mrohur, ~1. or loan, HothIng
oent*laM In thlr rrtlolo ahall pnvea# a
iif0 ln8urnnoo oorporatloa rrm mnklng a
lmn upon a polior hold therein, bl the bar-
r0m.P    Dot ill WOOa   Of thr 108rPT. V&M
thoroos.     4 perron riolatl 8ny pra*i8lon
of this artI        8Jmll be flno“% not &err than
thre,    hun6W nor mom than one thouauid
rollan.”
        Thr above        quote4      artisle      of thr Penal Co& war




        ‘An   A.6   to    mMwriw              tam Inoovpoxat Ion
o? lit*, rooidoat ME heelth lamraaao own-
ps~A~8 8ad cl*flainu8uso; and to authoris*
ruoh rcqanie8            to    traa8a.tbualaoro            la tha
State 8S kurt             to      autherin*      other   lib   oom-
pander inoorpowted uadot the lmm of other
atit-,  Tb r r ito r la
                      llr ooPntolo8 $0 traaa-
#et budnear   in thir (Skta)l to rsgulatr
tho buslne,sr of 8uoh ooapanir8~ to dofIn@
the &otlor uih paror of the Ooamiedcimr of
~BU~TMO~ ~6 Bunkfngata girr to him au-
tborlt~ to irsur, ru6Jwn4 end rrrcrhoperElt8
to 8uoh 00mpmle8 to tmumt        bu8iao88 in
tldr  Bkta  aad to apply for the appointslent
o f l rooeltor for ruoh osspanio8   when they
beoom0 I&~re&~ 6OfiBily      the mot&d Of (LCI
rlltbg at the valor of parsoaal property of
aueh oo5ganio8 for purpoer or State,    oouaty
and rmunioipal taxatloa, W erenptina ruoh
0om~108 SPW an ocoupatlon or gPoom rsoelptr
tax; to fix the ritu8 of perroiml propeTtY
0f rttch oamp~a.ion for purpose  or taxation;
to pepwiltthe depoalt of aeourIWr8 in the
ofrior or the St&o Tmasumr~       flxin$ vonua
krgoP4blO tUUo8 It,r**t8,,              -8   b


      OS 84tS Md PrOTiding tha luck04   Ud VI
      Of SOiOS Of ~I%OO88~ Pt'OVidiu ~O~lti.8
      for tlOlatiOn OS rho pr~vI~iOn# of thl8 Aot
      x'e~tiln& all 1aUS la oonfliot hordth# d
      doolarlw ui emergoaoy.~
          Ml610 4823, 70ra0n'S AaYiOtatod?eXtl#airi                     &at-
UtOS, Z'UdS a# fO11mSI
              ‘mOOpt   88     hOldI     rOtld8d,   muoh 8OOiOtiO8
      shall    bo ~0vorn.d       br  thP8 law, Mad #ha11 k
      ouapt from all          provlsio~      of tho Iaauranoe
      lEW# of this StatO, not O&f  &II ~Ov.rarPOntti
      roletionr rith ths f&at*, but for rv        0th~
      pUX~0s.r HO tiW heroaftrr lM0t.d SW1           lp 4
      ~tOt-Ot~;3l3"8 they bo ex~2’esr~ dosigoati 8

              The    enal    rtatutes    rolatln~   to Smtomal      boaoflt
moiotio8 (LIY1rtiOlO8 581 t0 58 , ti010~i~8, fOl%On'S k-
notate& TO=@ p8Ml m@.               Vii. 8tUttUt.S F%@S b#
smtomal    boaotit  aooiotlor  era found in Ohapta 6, 1 itlo
78, Vuaoals    Anmtatod   Tom8  Old1 Btatutu~
              It
               ha8 buti broadly u$d by the Buprem@ dourt
that tk0 Tight8 pOWOn spd Oblations Of beEIOf$tWO~Ot~O8
MO &oterriU~     ty rUks# Of hW ~OtiiUil~,      if Wt UtiWiTO-
If, applioablo   to them and the laplltr of their lo tio a 8
I6 not to be tested    by ruler whloh apply to or~uL~m~tion8
oomBsroial la purposor     girt* v* tloToroI@l camp W.O.W.,
aa 8. w* 4%
              w0    qUOt0 srOM 6 TO%a# ~~~8pNiOn8O~          pUO@     390
0a.t 391,     l    fO11OWSl
             -10     a rratornal   knoflt    moiety   Is wma-
      what in the nature OS an lwuraaoo          ow
      Is organlrod and oxlrt8 Upon a basi# tk0
      ferent from that     of the ordinary 1If0 inr~~~o
                  ‘Ho benarolant    as8ooIetlon 18 an In-
      i~~*aonganf         In the ordlnuy     aooeptatlon of
      that term* The rohtlon        of orrtifloato   hold-
      lr8 - n8 dlrtIa@Iahed      from apolIOy kO1darSw -
      Ir ossontlally    mutual and reolprooal~      ltash
      oortifleato    ~oldrr 18 an laauror of the other
      and of all Others who am nemborh'
  00~~81408 i8 th0 m              - 280 wit*   d ia-
  IOFOBOO*       Th. OAR in rlow 1A ltta la ob a
  tho porooutloA       or (lirrrront     matw,   ra,




  sobJoot io tho lg~r~val ot the home oi’iioo,
  ror ecltnblirhd      prahm     reta8, vaw'lry *o-
  soding to th hams4 Ol tho rlrk, Tho
  pollor or thr olarr with whloh n lra awl,-
  iry $0 to Or&aaiU uid lrtablirh inferlo?
  iOdi308     OOAdUOt+,.kAa    pmAiQO&    0~03  by Orfl-
  00X% 0 i OOtOd rPOa It8 AOAbOrOh&          tIbD80
  duty   it       8Olieit ammborr,
              ir to                  ma rhow
  010OtiOA Nltit8     fA tho ~OSUMOO   Or iiuuzC
  aAo0 ~230108    ror tho ai¶onAt   rosorlbod by
  tho h-8 0r tho odor, apoA t t 0 p5t3At Or
  OOrtdA   re08 and daeer,npro~oat mg the
  praalum ahargo&@




BPothorhooU of Railway 'bibm0A           Ve WOWi, 79
     s. W. (26) 886
                                                                            285

mblo        t@808   t,




            ft 18   OW     OpfAiOtl   that A.d.1.      rn,   fWlNXi’8
&&WtatOa    TOXU    POti     oOd0,    dOO8   Do t l P & Ylo Ir dNM a
boAOrft    8OOiOtiS8 Or their OffiOW8.            40   thoraforo    a8wor




                         APPROVEDJUL    7, 1942


                         ATTORNEX GliXERAL06:TEXAS